     Case 2:19-cv-00486-MCE-DB Document 39 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GENTRY WILLIAMS,                                  No. 2:19-cv-0486 MCE DB P
12                       Plaintiff,
13           v.                                         ORDER
14    J. FANNON,
15                       Defendant.
16

17          Plaintiff is a state prisoner who alleges defendant used excessive force in violation of

18   plaintiff’s Eighth Amendment rights. Both parties are proceeding pro se. Defendant has

19   requested a settlement conference.

20          This court requires information from both parties before scheduling a settlement

21   conference. First, plaintiff must agree that a settlement conference would be useful at this time.

22   Second, both parties must inform the court whether they will waive any claim of disqualification

23   from having the undersigned magistrate judge conduct the settlement conference. If a party does

24   not waive any claim of disqualification, and if both parties agree to a settlement conference, then

25   a settlement conference will be scheduled before a different magistrate judge. Third, defendant

26   must inform the court whether he has access to Zoom video conferencing. Due to the ongoing

27   COVID-19 pandemic, the court is not holding settlement conferences in person. Instead, the

28   conference will be held through video conferencing. The court can arrange for plaintiff’s
                                                       1
     Case 2:19-cv-00486-MCE-DB Document 39 Filed 02/17/21 Page 2 of 2


 1   appearance at a video conference but requires confirmation that defendant can participate through

 2   that method as well.

 3            Accordingly, and good cause appearing, IT IS HEREBY ORDERED as follows:

 4            1. Within twenty days of the date of this order, plaintiff shall file with the court, and serve

 5   on defendant Fannon, the following statement:

 6                      a. Whether plaintiff does, or does not, feel a settlement conference would be

 7            useful at this time; and

 8                      b. If plaintiff feels a settlement conference would be useful, he shall state whether

 9            he waives any claim of disqualification from having the undersigned magistrate judge

10            conduct the settlement conference.

11            2. If plaintiff states that a settlement conference would be useful, within fourteen days of

12   the date plaintiff serves his statement1 on defendant Fannon, defendant Fannon shall file with the

13   court, and serve on plaintiff, the following statement:

14                      a. Whether defendant has access to Zoom video conferencing;

15                      b. Whether defendant waives any claim of disqualification from having the

16   undersigned magistrate judge conduct the settlement conference.

17            3. After receipt of the parties’ statements, and if both parties agree to a settlement

18   conference, the court will schedule one.

19   Dated: February 17, 2021
20
21   DLB:9
     DB/prisoner-civil rights/will0486.sett conf confirm
22

23

24

25

26
27
     1
      Plaintiff accomplishes service on defendant on the date he provides his statement to prison
28   authorities for mailing to defendant Fannon.
                                                      2
